 

Exhibit 10.4

 

 



 

March 9, 2015

 

Robert W. Rigdon

11410 Long Pine Drive

Houston, Texas 77077

 

Re:Exchange of Salary for Option Grant

 

Dear Robert:

 

This letter describes your election to reduce your monthly base salary paid by
Synthesis Energy Systems, Inc. (the “Company”) from $25,000 to $16,500 for the
six month period from April 1, 2015 through September 30, 2015, for a total
reduction of $51,000. In exchange for such election, you will receive a grant of
a non-qualified stock option (the “Option”) exercisable for 100,000 shares of
the common stock of the Company.

 

The number of shares underlying the Option was determined by dividing $51,000
(the amount of your salary reduction) by $0.51, which is the fair value of the
Option as determined using the Black-Scholes valuation method typically utilized
by the Company. The exercise price of the Option ($0.76) was determined based on
the fair market value of the common stock on the date of approval by the
Compensation Committee of the board of directors of the Company (March 9, 2015).
The Option will vest in equal monthly installments over six months. The term of
the Option is ten years from the award date. The vested portion of the Option
will not be forfeitable upon your termination for any reason, but the entire
unvested portion would be forfeited. All other terms are as set forth in the
form of the Option grant agreement attached hereto as Exhibit A.

 

By execution of this letter, you acknowledge and agree that, notwithstanding
anything to the contrary in your employment agreement with the Company dated
April 8, 2011 (as amended, the “Employment Agreement”), you will only be
entitled to $16,500 of your monthly base salary for the period from April 1,
2015 through September 30, 2015. This shall not affect your right to any other
compensation from the Company as contemplated by the Employment Agreement or any
other terms thereof.

 

You further acknowledge and agree that (i) you are an “accredited investor”
within the meaning of Rule 501(a) of Regulation D of the Securities Act of 1933,
as amended, (ii) you are familiar with the general risks relating to an
investment in the Company’s common stock, (iii) you have carefully considered
this letter and have, to the extent you believe such discussion necessary,
discussed this letter with your professional, legal, tax, accounting and
financial advisors, (iv) you have had the right to request copies of any
documents, records, and books pertaining to the Company that you deem necessary
to consider the transactions contemplated by this letter, (v) you have had a
reasonable opportunity to ask questions of, and receive answers from, the
Company concerning this letter and all such questions have been answered to your
full satisfaction, (vi) you have adequate means of providing for your current
financial needs and contingencies and (vii) you are able to bear the economic
risks of the transactions contemplated by this letter.

 



 

 

 

If you have any questions regarding this matter, please let us know.

 

 

  SYNTHESIS ENERGY SYSTEMS, INC.           By:           /s/ Roger Ondreko    
Roger Ondreko
Chief Financial Officer, Controller and Secretary

 

 

 

ACKNOWLEDGED AND AGREED

as of March 9, 2015

             /s/ Robert Rigdon Robert Rigdon

 



 

 



 

 